Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 6, 2017

                                         No. 04-16-00825-CV

                                        IN RE Hattie POOLE

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On December 22, 2016, Relator filed a petition for writ of mandamus and motion for
emergency relief. The court has considered the petition for writ of mandamus and is of the
opinion Relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus and motion for emergency relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.


           It is so ORDERED on January 6, 2017.


                                                         _________________________________
                                                         Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                         ___________________________________
                                                         Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2014PC4118, styled In the Estate of Hattie Poole, an Incapacitated
Person, pending in the Probate Court No 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.